Fourth Court of Appeals
                               San Antonio, Texas

                                    JUDGMENT
                                  No. 04-12-00268-CR

                                     Sivol BLACK,
                                        Appellant

                                           v.

                                  The STATE of Texas,
                                        Appellee

                 From the County Court at Law No. 1, Bexar County, Texas
                                 Trial Court No. 309910
                     The Honorable John D. Fleming, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED May 29, 2013.


                                            _____________________________
                                            Marialyn Barnard, Justice